DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Group I in the reply filed on 03/11/2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2020/0252041) in view of Uejima (US 8,160,511) and Tanaka (US 2021/0036676).

Regarding claim 1, Ishizuka discloses a multiplexer [see background of invention/paras. 0007-0008, 0023, 0025, 0027/fig. 9] comprising: a multilayered body [e.g. fig. 11] including a plurality of dielectric layers [e.g. fig. 12] stacked in a vertical staking direction; a common terminal [IN/OUT fig. 11/12],  a second terminal [OUT/IN fig. 11/12], and a ground terminal [GND] that are disposed on a surface of the multilayered body; a first filter [e.g. high pass filter/low pass filter] constructed within the multilayered body and electrically connected between the common terminal and the first terminal; and a second filter [e.g. low pass filter/high pass filter] constructed within the multilayered body, including: a first inductor [e.g. L1/L2 fig. 5/6/8 (or L1/L3 fig. 7)] constructed within the multilayered body, disposed in an electrical path connecting the common terminal to the second terminal, and a second inductor [e.g. L2/L1 fig. 5/6/8 (L3/L1 fig. 7)] constructed within the multilayered body, connected in series with the first inductor along said electrical path between the first inductor and the second terminal, at least a part of the second inductor overlapping [see at least paras. 0019, 0020, 0158, 0161] with at least a part of the first inductor in the stacking direction, a capacitance [e.g. C3] formed between a first end of the second inductor connected to the first inductor and the ground terminal being larger than a capacitance formed between a first end of the first inductor that is closer to the common terminal along said electrical path and the ground terminal [e.g. inherent: prior art does not teach or suggest a parasitic capacitance formed between a first end of the first inductor that is closer to the common terminal along said electrical path and the ground terminal is larger or equal  than the capacitance of C3], 
wherein at least one of the capacitance formed between the first end of the second inductor and the ground terminal and the capacitance formed between the first end of the first inductor and the ground terminal is generated by a capacitor [e.g. C3] having two opposing capacitor electrodes sandwiching one or more of the dielectric layers in between and electrically connected between the ground terminal and the first end of the second inductor or the first end of the first inductor, and wherein the capacitor is disposed between the bottom surface and the first inductor, and the second inductor is disposed between the first inductor and the top surface [the capacitor directly connected to ground is in a layer below the two inductors, see also figs. 14-21].
Ishizuka does not disclose a one-chip structure for both filters, such that the multilayered body comprising both filters (fig. 12 shows left side comprise one filter) and a first terminal. However, it’s well known to provide a one-chip structure. For example, Uejima discloses a one-chip structure comprising a multilayered body [see figs. 2-5] comprising both filters and a common terminal [e.g. ANT], a first terminal [e.g. Tx/Rx], a second terminal [e.g. Rx/Tx], and a ground terminal [e.g. GND]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ishizuka in accordance with the teaching of Uejima regarding a multilayer substrate of a multiplexer in order to prevent loss due to wiring between components, and reduce size/cost with a one-chip structure [e.g. Col. 5 lines 1-13]. 
The combination does not disclose external connecting terminals are disposed on a bottom surface of the multilayered body and are not disposed on a top surface of the multilayered body. However, Tanaka discloses to utilize well-known vias to have external connecting terminals [e.g. TA, T1, T2, ground] disposed on a bottom surface of the multilayered body and not disposed on a top surface of the multilayered body [see fig. 3/9]. Tanaka also discloses a one-chip structure [see figs. 2, 3/9]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ishizuka and Uejima in accordance with the teaching of Tanaka regarding a multiplexer (diplexer) in order to provide land-grid-array style terminals having external terminals located on the lower surface of a substrate [see. para. 0036]. 


	Regarding claim 3, the combination discussed above discloses the multiplexer according to claim 1, wherein the capacitance formed between the first end of the second inductor and the ground terminal is generated by said capacitor having the two opposing capacitor electrodes sandwiching said one or more of the dielectric layers in between and electrically connected between the first end of the second inductor and the ground terminal [according to Ishizuka].
	

Regarding claim 6, the combination discussed above discloses the multiplexer according to claim 1, wherein no shield electrode is interposed between the top surface of the multilayered body and the second inductor [see fig. 12 of Ishizuka].

Regarding claim 7, the combination discussed above discloses the multiplexer according to claim 1, wherein the first filter is one of a high-pass filter and a bandpass filter, and the second filter is a low-pass filter of which a passband is lower than a passband of the first filter [Ishizuka].
Claim 12 having limitations that are similar to the limitations of claim 1. Since Ishizuka in view of Uejima and Tanaka teaches claim 1, claim 12 is similarly disclosed.
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2020/0252041) in view of Uejima (US 8,160,511), Tanaka (US 2021/0036676) and Takahashi (US 2020/0389145).

Regarding claim 13, the combination discussed above discloses a communication module, comprising: a multiplexer according to claim 1; except and a shield electrode provided above the top surface, one of an air gap and an insulator being interposed between the shield electrode and a top surface of the multilayered body, the insulator being made of a material different from a material of the multilayered body [se figs. 11-12 of Ishizuka]. The combination disclose substrate, but not a module for a substrate having external connecting terminals disposed on a bottom surface. However, Takahashi discloses such a module for a multilayers body having external connecting terminals disposed on a bottom surface, the module [see fig. 5/12] comprising a shield electrode [e.g. 55] provided above the top surface, one of an air gap and an insulator being interposed between the shield electrode and a top surface of the multilayered body [e.g. top surface of 20], the insulator being made of a material different from a material of the multilayered body. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ishizuka, Uejima and Tanaka in accordance with the teaching of Takahashi regarding a multiplexer (diplexer) in order to electromagnetically shield the circuit components [see. para. 0047]. 
	
Allowable Subject Matter
Claim 4 is allowed.
Response to Arguments
The amendment filed 07/15/2022 has been addressed in the above rejection sections. Applicant's arguments have been fully considered but they are not persuasive.
	Regarding claims 1 and 12 (similar to claim 1), Applicant arguments state that amendments ‘recites that "a common terminal, a first terminal, a second terminal, and a ground terminal that are disposed on a bottom surface of the multilayered body and that are not disposed on a top surface of the multilayered body", "a capacitance formed between a first end of the second inductor connected to the first inductor and the ground terminal being larger than a capacitance formed between a first end of the first inductor that is closer to the common terminal along said electrical path and the ground terminal" and "the second inductor is disposed between the first inductor and the top surface." In contrast, terminals IN, OUT, GND and NC of Ishizuka are disposed on both of a bottom surface and a top surface of the multilayered body (see Figs. 11, 14, 16, 18 and 20). Therefore, Ishizuka does NOT disclose that the second inductor is disposed between the first  inductor and the top surface on which a common terminal, a first terminal, a second terminal, and a ground terminal are NOT disposed, wherein a capacitance formed between a first end of the second inductor connected to the first inductor and the ground terminal being larger than a capacitance formed between a first end of the first inductor that is closer to the common terminal along said electrical path and the ground terminal. Thus, Ishizuka fails to teach or suggest the above-recited features of claim 1. Uejima was not relied upon by the Office Action for these features, yet at any rate, Ueiima does not cure this deficiency of Ishizuka.’

However, Tanaka discloses to utilize well-known vias to have external connecting terminals [e.g. TA, T1, T2, ground] disposed on a bottom surface of the multilayered body and not disposed on a top surface of the multilayered body [see fig. 3/9]. Tanaka also discloses a one-chip structure [see figs. 2, 3/9]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ishizuka and Uejima in accordance with the teaching of Tanaka regarding a multiplexer (diplexer) in order to provide land-grid-array style terminals having external terminals located on the lower surface of a substrate [see. para. 0036]. 
Therefore, the combination of claims 1 and 12 discloses external connecting terminals [e.g. TA, T1, T2, ground] disposed on a bottom surface of the multilayered body and not disposed on a top surface of the multilayered body, wherein a capacitance formed between a first end of the second inductor connected to the first inductor and the ground terminal being larger than a capacitance formed between a first end of the first inductor that is closer to the common terminal along said electrical path and the ground terminal.
It’s suggested to recite a capacitance formed between a first end of the second inductor connected to the first inductor and the ground terminal being larger than a capacitor formed between a first end of the first inductor that is closer to the common terminal along said electrical path and the ground terminal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842